Citation Nr: 1722555	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right knee disability and/or service-connected back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



INTRODUCTION

The Veteran served on active duty from July 1978 to July 2000. This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the claims file.

The Board remanded the appeal in December 2014, and again in March 2016, for further development; the appeal has now returned to the Board.


FINDING OF FACT

A left knee condition, currently diagnosed as degenerative joint disease, was demonstrated years after service, is not etiologically related to any incident of active military service, did not manifest within one year of service, and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A left knee condition was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, nor may its incurrence or aggravation be presumed. 38 U.S.C.A. § 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a left knee condition, as it was incurred secondary to a service-connected right knee disability, and/or service-connected back disability. In the alternative, he contends that the left knee condition had its onset during active duty service.  

The Veteran specifically argues that his right knee condition has resulted in a gait and posture abnormality that over the years has created overcompensation by the muscles of the left knee causing a chronic condition. Service connection is provided for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). Initially, the Board finds that the evidence establishes a current left knee condition. The Veteran was diagnosed with mild degenerative joint disease of the left knee upon VA examination in October 2015, confirming a prior X-ray based diagnosis in 2009. The Board therefore finds that a current left knee condition is demonstrated.

Although the Veteran clearly has a left knee condition, the Board finds that the competent medical evidence of record does not demonstrate a relationship between the left knee condition and either the service-connected right knee disability, or the service-connected back disability. None of his examining physicians have identified a nexus; in fact, the only medical opinions of record weigh against the claim. In a May 2014 VA examination, the examiner stated that no medical literature supported a contention that a condition in one knee could cause the same in the other knee. After reviewing the complete claims file, a second VA examiner provided an opinion against secondary service connection in October 2015. The VA examiner determined that the Veteran had provided no evidence of any damage, caused by the service-connected disabilities, that would have caused or aggravated the Veteran's degenerative joint disorder of the left knee. The examiner also observed that the Veteran did not manifest an antalgic gait, a gross limp, or leg length discrepancy, which would necessarily be present if the right knee and back disabilities had been causing damage to the left knee. Moreover, the diagnosis and examiner's observations of the Veteran did not match the high degree of pain the Veteran described; per the examiner, such pain should have led the Veteran to seek more consistent treatment, which treatment is not reflected in the claims file. Thus, the examiner found that the claimed left knee condition is completely unrelated to the service-connected right knee and back disabilities. The VA examiner's opinions were accompanied by well-explained and supported rationales, and are entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board has also considered the statements of the Veteran in support of his claim. The Veteran is competent to report observable symptoms of disability, such as left knee pain and an abnormal gait accompanying his service-connected right knee, but his opinion as to the cause of the claimed left knee disability cannot be accepted as competent evidence, absent any indication of medical training, credentials, or other expertise. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). The Board observes that the Veteran contends that his right knee and back have caused postural and gait changes of such severity that they have altered the physiology and mechanisms of his left knee, as he claims that he has been forced to overcompensate with his left knee for pain and instability in his right. However, as discussed above, the examiner noted during the October 2015 VA examination that the Veteran did not have such postural and gait changes. Similarly, other VA examiners noted the presence of a normal gait in April 2000 and December 2008 when examining the Veteran's right knee and spine. Treatment records pertaining to the Veteran's orthopedic disabilities are also negative for findings of an altered gait.

The Board therefore finds that the Veteran's statements regarding the presence of gait abnormalities are outweighed by the competent objective medical evidence establishing that he does not manifest a gait or posture abnormality. As such, service connection on a secondary basis is not warranted, as the evidence establishes that the service-connected right knee and back disabilities have not caused or aggravated the claimed left knee condition.  

The Board must also consider whether service connection is warranted as directly due to service. Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).

In this case, there is no competent evidence of a link between the Veteran's left knee condition and service. The Veteran described an injury to the left knee in the early 1990s, but this injury does not appear in any service treatment record (STR). STRs document one instance of injury to and treatment of the Veteran's right knee in January 1997, but are absent any complaints regarding the left knee. There is also no lay or medical evidence of left knee problems until August 2008, when the Veteran filed his claim for service connection. Post-service treatment records document complaints of left knee beginning in January 2009, when the Veteran reported a one year history of left knee problems during a primary care visit at Randolph Air Force Base. The absence of contemporaneous lay or medical evidence of a chronic disability until years after service weighs against the Veteran's claim for service connection. 

The claims file also contains VA medical opinions weighing against direct service connection. In the May 2014 VA examination, the examiner states that a 1997 in-service full-body X-ray of the Veteran showed a normal knee, and that there clearly was no evidence of any left knee condition during service. In the October 2015 VA examination, the Veteran's degenerative joint disease of the left knee was characterized as mild per the X-ray. The examiner also noted that the left knee condition was first diagnosed in 2009, when the Veteran complained of pain during the previous year alone. The examiner stated that, because the Veteran separated from service in 2000, years before the first diagnosis, and in the absence of complaints of left knee pain or treatment thereof during service, it is less likely than not that the Veteran's left knee condition relates to service. A February 2017 VA examination corroborated the October 2015 finding, further addressing April 1999 records identified in the claims file purporting to indicate complaints and treatment of the Veteran's left knee condition during service.  The examiner illustrated that the records were clearly misidentified, and in fact describe another, unidentified veteran. The examiner noted that there is no other medical evidence to support the Veteran's claim that his left knee condition was directly caused or aggravated by his military service. These medical opinions were accompanied by a full and well-explained rationale and therefore entitled to significant probative value. See Nieves-Rodriguez v. Peake, supra.

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must therefore address whether his reports of continuous left knee pain since service are a sufficient basis for an award of service connection. 

The Veteran contends that he experienced the onset of left knee pain during service that has continued to the present day. Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995). Once evidence is determined competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In this case, the Board finds that the Veteran's reports of continuous symptoms of left knee pain since service are not credible in light of the contents of the service and post-service treatment record. As noted above, service and post-service treatment records are negative for any injuries, treatment, or complaints specific to left knee pain, and there is no documented treatment for left knee complaints outside the context of the Veteran's pursuit of a claim for compensation. The contents of the medical records are therefore not consistent with the Veteran's lay reports of continuous symptoms of left knee pain since service. The Board also finds that the Veteran's lay statements are inconsistent with each other. For example, despite the Veteran's claim of continuous left knee pain during service, the examiner during the October 2015 VA examination quoted the Veteran as describing his left knee pain as "recent," only during the past year, when it was diagnosed in 2009. Due to the inconsistency of the Veteran's reported history with the other lay and medical evidence of record, and as the post-service record shows that the first evidence of the Veteran's claimed disability was several years after his separation from active duty, the Board finds that his statements regarding continuous left knee pain symptoms since service are not credible.

The competent medical evidence does not establish that the Veteran's left knee condition was incurred secondary to a service-connected disability, or due to any incident during active service. The Board therefore concludes that the evidence is against a nexus between the Veteran's left knee condition and a service-connected disability or active duty service. The Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2014).


Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

Here, to this end, the Veteran was provided this required notice and information in a September 2008 letter prior to initially adjudicating his claim, i.e. in the preferred sequence. Pelegrini, 18 Vet. App. at 120-21. The Veteran has not alleged any notice deficiency during the processing or adjudication of this claim, and certainly has not shown that any such error, even if committed, is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless. Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also 38 C.F.R. § 20.1102.

VA also has a duty to assist the Veteran in fully developing this claim, such as by obtaining all potentially relevant records, and providing an examination or obtaining a medical opinion, when necessary to make a decision on the claim. This additional obligation does not apply if there is no reasonable possibility that the assistance would aid in substantiating the claim. To satisfy this additional obligation, the Veteran's STRs and service personnel records (SPRs), VA records, and lay statements have been obtained and associated with his file for consideration.

This claim was previously remanded by the Board in March 2016 to provide the Veteran with a new VA examination, to adequately address the in-service injuries purportedly described in the Veteran's claims file. The Veteran was provided with another VA examination in February 2017 per the remand, and the examiner provided a negative nexus opinion. The February 2017 opinion is responsive to the determinative issue of causation; the opinion contains the required explanatory rationale, which is where most of the probative value of a medical opinion is derived. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Consequently, the Board finds that there has been substantial compliance with these remand directives. See Stegall, 11 Vet. App. at 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.



ORDER

Entitlement to service connection for a left knee condition is denied.




____________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


